DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on March 5, 2021 is acknowledged.
Claims 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 5, 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pinning assembly (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
radiative source in claim 1;
depositing device in claim 1;
residual powder removing device in claim 1
pinning assembly in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation "radiative source" in claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "source" coupled with functional language "transmits electromagnetic radiation within a predefined wavelength range" without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The term "source" is merely a generic placeholder for the term "means."
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover "IR emitters or non-IR radiative sources " corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 12-para. 34).

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover "hopper" corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 13-para. 36).
Claim limitation "residual powder removing device" in claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "device" coupled with functional language "removes any residual overcoating powder" without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The term "device" is merely a generic placeholder for the term "means."
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover "air blade" or “brush” or “blade” or vacuum assembly corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 14-para. 39).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "predetermined range" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim limitation "pinning assembly" in claim 19 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "assembly" coupled with functional language "pins the dry overcoating powder adhered and/or melted onto the printed image" without reciting sufficient structure to achieve the 
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tombs (US 2013/0076844).
In regards to claim 1, Tombs teaches an apparatus for producing a print comprising:

a development station (1550, depositing device) which applies dry ink (overcoating powder) to the recording medium, the dry ink is supplied from a reservoir or bottle, where the dry ink is capable of  melting point within the predetermined temperature range and is capable of adheres and/or melts onto the recording medium (fig. 15; para. 165-168);
a drying ink removal device (residual powder removing device) which removes some drying ink from the recording medium, where the drying ink removal device maybe an air knife (air blowing device) skive (sweeping device) or a vacuum device (fig. 15; para. 169).
Tombs does not explicitly teach the heating to a predetermine temperature range, the overcoating powder having a melting point within the predetermined temperature range such that upon deposition thereof, the overcoating powder adheres and/or melts onto the heated printed image.
However, the function of heating to a predetermine temperature range and material used by apparatus to have a melting point within the predetermined temperature range, where the material adheres or melts onto the heated printed image do not limit an apparatus claim (MPEP2115). 
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP2114).  
As Tombs teaches the structural limitations of the claim, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the apparatus of Tombs to use the dryer to heat the substrate to a predetermine temperature range, use the development station to supply the overcoating powder having a melting point within the predetermined temperature range such that upon deposition, the overcoating powder adheres or melts onto the heated printed image, thus fulfilling the limitation of the claim.
In regards to claims 2-3, Tombs teaches the dryer emits infrared or ultraviolet radiation, where the recording medium which pass by the dryer is exposed to the radiation for a period time to heat the recording medium (fig. 15; para. 161).  The dryer is capable of heating the recording medium to the predetermined temperature range based on a characteristic of, the wavelength of the infrared or ultraviolet radiation, the intensity of the infrared or ultraviolet radiation, or the distance between the dryer and the recording medium,  as functional recitations merely require the ability to so perform.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP 2114).
In regards to claim 4, Tombs teaches the dryer emits infrared or ultraviolet radiation, which has a wavelength within the claimed range of 0.7-micron to 1-mm (para. 161).
In regards to claim 5-6, the claimed “characteristic of the printed image” and the “component comprises an additive to the ink or toner” are directed to the substrate and material used by the apparatus, and are considered an intended use of the apparatus.  The particular type 
In regards to claim 7-10, the claim recitations are deemed to be statements with regard to the intended use and are not further limiting in so far as the structure of the apparatus is concerned. 
In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art (MPEP 2114).
In regards to claim 11, Tombs teaches the dryer emits infrared or ultraviolet radiation, which has a wavelength within the claimed range of 0.7-micron to 1-mm (para. 161).
In regards to claim 12-14, the claim recitations are deemed to be statements with regard to composition of the material used by apparatus.  As Tombs teaches the structural limitations of the claims, the apparatus of Tombs is capable of dispensing the overcoating powder as claimed to achieve the claimed effect (MPEP2115).
 In regards to claim 15, Tombs teaches the dryer, but does not explicitly teach the dryer a full width source that extends a significant width of the recording medium/substrate.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provided dryer which spans a width of the substrate, because it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP2144.04-IV-A).  In addition, it is the 
In regards to claim 16, Tombs teaches the development station comprises a reservoir or bottle (hopper), but does not explicitly teach the development station extends a significant width of the substrate.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provided development station which spans a width of the substrate, because it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP2144.04-IV-A).  In addition, it is the position of the examiner that disclosure provides no evidence of criticality with regard to the relative width of the depositing device.
In regards to claim 17, Tombs teaches the dry ink removal device maybe an air knife (air blowing device) skive (sweeping device) or a vacuum device (para. 169), but does not explicitly teach the dry ink removal device extends a significant width of the substrate.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provided dry ink removal device which spans a width of the substrate, because it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP2144.04-IV-A).  In 
In regards to claim 18, Tombs teaches the recording medium is capable of being an individual sheet which moves along a transport which is capable of being a conveyor assembly past the dryer, the development station and the drying ink removal device (fig. 15; para. 159).
In regards to claim 19, Tombs teaches a fixer (1560, pinning assembly) is provided after the residual powder removing device, the fixer permanently fixes (pins) the applied dry ink to the recording medium (fig. 15; para. 170, 172-173).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Binu Thomas/Primary Examiner, Art Unit 1717